DETAILED ACTION
This Office action is in response to the Amendment filed on 28 June 2022. Claims 1-7, 9, 11-13, and 21-29 are pending in the application.  Claims 8, 10 and 14-20 have been cancelled. Claim 29 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species, on which claims 1-9, 11-13, and 21-28 are readable, in the reply filed on 24 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of forming an oxide along surfaces of the semiconductor fin exposed by the first recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9, 11-13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing a native oxide from the top surface of the semiconductor fins, does not reasonably provide enablement for “forming an oxide along surfaces of the semiconductor fin exposed by the first recess”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Independent claim 9 has been amended to require “forming an oxide along surfaces of the semiconductor fin exposed by the first recess”. However, there is no disclosure in Applicant’s originally-filed specification of forming an oxide along surfaces of the semiconductor fin exposed by the first recess. It is disclosed in paragraphs [0034]-[0036] and shown in Fig. 9A that first recesses 36 are formed in fins 55 by anisotropically etching the semiconductor fins 55. It is then disclosed in paragraph [0037] that “a pre-clean process is performed to remove an oxide (e.g., a native oxide) from surfaces of the fins 55 and the substrate 50 adjacent the first recesses 86”. However, there is no disclosure of forming an oxide along surfaces of the fin 55. Native oxide is a thin layer of silicon oxide formed on the surface of silicon when silicon is exposed to air under ambient conditions. The step of forming an oxide along surfaces of the semiconductor fins clearly encompasses deposing an oxide layer, however, native oxide is not formed by a deposition step. Furthermore, as is shown in Fig. 9A of Applicant’s application, only the top surface of the semiconductor fin is exposed by the anisotropic etching of the semiconductor fin. Therefore, any oxide formed on the semiconductor fin could only be formed on the top surface of the fin. Hence, there is no disclosure in the specification of any oxide formed on the semiconductor fin other than a native oxide, and since only the top surface of the fin 55 is exposed by the anisotropic etching step, the native oxide could only be formed on the exposed top surface of the semiconductor fin. Independent claim 9 clearly encompasses processes and processing steps clearly not disclosed in Applicant’s originally-filed specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, US 2010/0224938, newly cited, in view of Cao et al., CN 103871850, also newly cited, further in view of Sinha et al., US 2008/0171438, of record.
With respect to claim 9, Zhu et al. discloses a method, shown in Figs. 3-10, comprising: 
forming a gate stack 55/56/58 over a semiconductor fin 40’, the semiconductor fin extending from a semiconductor substrate 10/20, see Fig. 3 and paragraphs [0031]-[0049]; 
anisotropically etching the semiconductor fin 40’ to remove material of the semiconductor fin 40’ and form a first recess in the semiconductor fin 40’, see Fig. 6 and paragraph [0050]-[0052]; 
forming an oxide 70L along surfaces of the semiconductor fin exposed by the first recess, see Fig. 9 and paragraphs [0058]-[0059]; and 
isotropically etching the semiconductor fin to remove the oxide 70L from the semiconductor fin using a plasma-less, dry etching process, see Fig. 10 and paragraphs [0060]. Although Zhu discloses isotropically etching the semiconductor fin to remove the oxide from the top surface of the fin (by removing a portion of the fin), as shown in Fig. 10, Zhu does not disclose isotropically etching the semiconductor fin comprises exposing the semiconductor fin to a process gas comprising hydrogen fluoride (HF) and ammonia (NH3). Cao et al. disclose an isotropic pre-cleaning prior to SiGe epitaxial growth that comprises removing an oxide layer, any surface contamination, and any surface passivation generally selected from DI-O3 cleaning liquid (deionized water containing ozone), SC-1 (mixed solution of standard I solution, ammonia water, hydrogen peroxide and deionized water) and hydrogen fluoride acid, see paragraphs [0009] and [0033]. Therefore, it would have been obvious to the skilled artisan to perform a pre-cleaning step prior to the epitaxial growth of silicon germanium 46 in the known method of Zhu (see Fig. 12 and paragraph [0057] of Zhu). However, Cao et al. do not disclose a dry etching process for the pre-cleaning. Sinha et al. disclose an isotropic etching process for removing oxide regions 110 of silicon oxide using a gaseous mixture of HF and NH3, see the Abstract and paragraphs [0019]-[0020].  Since Sinha et al. disclose an isotropic etching process for uniformly removing an oxide without substantially removing the isolation oxide, it would have been obvious to the skilled artisan to use the isotropic etching process of Sinha et al. which comprises process gases of hydrogen fluoride (HF) and ammonia (NH3) in the known method of Zhu to isotropically pre-clean prior to the epitaxial growth of silicon germanium 46 in the known method of Zhu.
Regarding claim 11, admittedly, Sinha et al. does not expressly teach a flowrate of ammonia to a flowrate of hydrogen fluoride on the process gas is 3:1. However, Sinha et al. do disclose a volumetric flow rate ratio of the HF to the NH3 in the gaseous mixture may be within a range of from approximately 1:1 to approximately 1:2. In light of the teaching of Sinha et al. that more NH3 could be in the gaseous mixture than HF, it would have been obvious to the skilled artisan that a ratio of a flowrate of ammonia to a flowrate of hydrogen fluoride during the isotropic etching process in the known method of Zhu could have been 3:1.
With respect to claim 12, Sinha et al. do not disclose that a flowrate of ammonia in the process gas is from 6 seem to 20 seem and a flowrate of hydrogen fluoride in the process gas is from 2 seem to 7 seem. However, Sinha et al. do disclose that a volumetric flow rate ratio of the HF to the NH3 in the gaseous mixture may be within a range of from approximately 1:1 to approximately 1:2. Given the flow rate ratio disclosed by Sinha et al., the flowrates of HF and NH3 would have been obvious to the skilled artisan. Applicant’s claimed flowrates are not deemed to patentably distinguish the claimed method from that of Zhu in view of Sinha et al. 
With respect to claim 13, Zhu discloses epitaxially growing a source/drain region 46 in the first recess after isotropically etching the semiconductor fin, see Fig. 12 and paragraph [0057].  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, US 2010/0224938, newly cited, in view of Cao et al., CN 103871850, also newly cited, further in view of Sinha et al., US 2008/0171438, of record, as applied to claim 9 above, further in view of Chang et al., US 2018/0040615, of record.
Zhu, Cao et al. and Sinha et al. are applied as above. None of these references teaches anisotropically etching the semiconductor fin to form the first recess comprises exposing the semiconductor fin to a process gas comprising hydrogen bromide (HBr), methane (CH4), and helium (He). However, Chang et al. teach that dielectric material in shallow trench isolation regions 105 can be recessed by anisotropically etching using a process gas comprising hydrogen bromide (HBr), methane (CH4), and helium (He), see Fig. 1 and paragraph [0026].  In light of the teaching of Chang et al., it would have been obvious that the anisotropic etching step in the known method of Zhu could have been performed using a process gas comprising hydrogen bromide (HBr), methane (CH4), and helium (He). 
                                  Allowable Subject Matter
Claims 1-7 and 29 are allowable over the prior art of record.
The following is a statement of reasons for allowable:  Although Cheng et al. disclose a method comprising etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process, followed by etching the shallow trench isolation region with an isotropic etching process.  However, Cheng et al. fail to teach or suggest etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process, wherein etching the shallow trench isolation region using the anisotropic etching process forms a first rounded profile in the shallow trench isolation region to a first depth below a top surface of the shallow trench isolation region, and wherein etching the shallow trench isolation region with the isotropic etching process forms a second rounded profile in the shallow trench isolation region to the first depth below the top surface of the shallow trench isolation region and a third rounded profile in the shallow trench isolation region extending from the second rounded profile to a second depth below the top surface of the shallow trench isolation region., as recited in independent claim 1.  

Claims 22-28 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Cheng et al. disclose a method comprising etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process, followed by etching the shallow trench isolation region with an isotropic etching process. However, Cheng et al. fail to teach or suggest a method comprising: forming a shallow trench isolation region over a semiconductor substrate; forming a gate stack over the shallow trench isolation region; etching the shallow trench isolation region adjacent the gate stack using an anisotropic etching process; etching the shallow trench isolation region with an isotropic etching process, wherein process gases for the isotropic etching process comprise hydrogen fluoride (HF) and ammonia (NH3); and forming a first dielectric over the shallow trench isolation region and surrounding the gate stack, the first dielectric having a first rounded profile extending below a top surface of the shallow trench isolation region a first distance from 5 nm to 25 nm, the first dielectric having a second rounded profile extending from the first rounded profile below the top surface of the shallow trench isolation region a second distance from 10 nm to 30 nm, as recited in independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but are moot in light of the new rejections based on Zhu and Cao et al.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822